Farmer, J.
Where the case was made returnable on motion of appeal in open court, in June, 1880, and the appeal was filed in the Circuit Court in July 1880, held, on motion to dismiss appeal:
1. No order of transfer from Supreme Court to Circuit Court was necessary. The Constitution, hy changing the jurisdiction of such appeals, operated a transfer without legislative assistance.
2. Although the appeal was made returnable to one court in June, and the bond was filed in another court in July, no new order of appeal or notice of the change to appellee was necessary, all parties being bound to take notice of a change in the Constitution and laws.
8. An appeal bond may be filed after the return day in the Supreme Court, provided the bond be filed within three judicial days after the return day. 5 An. 31. The bond in this case having been filed on the first day on which Circuit Court met after the return day, was not too late.
4. The rule of practice allowing three days after the return day for filing transcripts in the Supreme Court, not applicable to Circuit Court, for the reason that the terms of said Courts, as fixed by the Constitution, will not admit of such delay. In all appeals to this Court, the bond, which is with us- equivalant to the transcript in the Supreme Court, must be filed on or before the return day, or on the first day after said return daj-, on which the Court sits. Rule I adopted by Second Circuit Court.